--------------------------------------------------------------------------------



1998 GLOBAL STOCK OPTION PLAN


FOR AGERE EMPLOYEES



--------------------------------------------------------------------------------

1998 GLOBAL STOCK OPTION PLAN


ARTICLE 1. BACKGROUND AND PURPOSE

      The purpose of the 1998 Global Stock Option Plan For Agere Employees is to
afford Employees of Agere Systems, Inc. (“Agere”) who held options under the
Lucent Technologies Inc. 1998 Global Stock Option Plan (the “Lucent Plan”) at
the time of the Spin-off of Agere from Lucent Technologies Inc. (“Lucent”),
substantially the same rights and benefits of equity ownership in their employer
as they had prior to the Spin-off by providing those Employees with the
opportunity to acquire shares of Agere Common Stock upon exercise of those
options.

     Except where the context so requires, the term “Agere” shall include all
present and future Subsidiaries of Agere.


ARTICLE 2. DEFINITIONS

     For the purposes of this Plan, the following words shall have the meanings
ascribed to them below:


(a) Board


       The Board of Directors of Agere.


(b) Code


       The Internal Revenue Code of 1986, as amended.


(c) Committee


       The Corporate Governance and Compensation Committee (or any successor
committee) of the Board.


(d) Common Stock


       The Class A common stock of Agere, par value $0.01 per share.


(e) Company Action


       A force management program declared by Agere, a sale of a unit or portion
of a unit, or a transfer initiated by Agere of a Participant to a corporation,
partnership, limited liability company or other business entity in which Agere
has a direct or indirect equity interest and which does not constitute a
Subsidiary or placement of the job function of a Participant with an outsourcing
contractor.


(f) Delegate


       The Employee Benefits Committee of Agere or any other person or committee
authorized to exercise specified authority under this Plan.




--------------------------------------------------------------------------------

(g) Disability or Disabled


       Qualifying for and receiving payments under a long-term disability pay
plan maintained by Agere or as required by or available under applicable local
law. Any determination with respect to these matters shall be made by the
Committee or its Delegate in its sole discretion.


(h) Employee


       Any individual employed by Agere excluding leased employees within the
meaning of Section 414(n) of the Code.


(i) Exchange Act


       The Securities Exchange Act of 1934, as amended.


(j) Expiration Date


       The date specified in the Stock Option Statement relating to the
corresponding Lucent option after which the right to exercise the Option
expires.


(k) Reserved


(l) Grant Date


       The Grant Date shall be the original grant date of the corresponding
option under the Lucent Plan, as specified in the Stock Option Statement.


(m) Option


       An option issued pursuant to the Plan in substitution for an option under
the Lucent Plan.


(n) Option Price


       The purchase price per share of Common Stock under an Option as
determined in Article 6(c) below.


(o) Participant


       An Employee of Agere to whom an Option is issued under the Plan.


(p) Plan


(q) Retirement


       Termination of the employment of an Employee with Agere under
circumstances where: (i) the Employee is eligible to receive a retirement
benefit under a pension plan or arrangement with Agere; (ii) the sum of the
Employee’s years of service with Agere and attained age at termination equals or
exceeds seventy-five (75); (iii) the Employee has attained age 50 with a minimum
of 15 years service; or (iv) with respect to any Participant who is a resident
of a country other than the United States and in which Agere does not have a
pension plan that defines retirement, the Participant is eligible for a social
pension from the government of that country. In addition to a Participant’s
service with Agere, the Committee will recognize service with Lucent (including
service with other entities that would have been recognized under the Lucent
Plan) for the purpose of determining eligibility to receive pension benefits and
years of service. Any determination with respect to matters in this definition
shall be made by the Committee or its Delegate in its sole discretion.


--------------------------------------------------------------------------------


(r) Share


       A share of Common Stock.


(s) Spin-off


       The spin-off of Agere from Lucent, effective June 1, 2002.


(t) Stock Option Statement


       The written statement provided to the Participant by Lucent which
evidenced the grant of an option under the Lucent Plan and specifies the terms
and conditions under which such option was granted, including the Grant Date,
number of shares, Option Price, Vesting Date(s) and Expiration Date.


(u) Subsidiary


       A “subsidiary corporation” of Agere as defined in Section 424(f) of the
Code, an entity in which Agere directly or indirectly owns 50% or more of the
voting interests or any entity in which Agere has a significant equity interest,
as determined by the Board, the Committee or Delegate.


(v) Vesting Date


       With respect to any portion of an Option, the date specified in the Stock
Option Statement as the vesting date for such portion of the corresponding
option under the Lucent Plan.



ARTICLE 3.
SHARES AVAILABLE FOR OPTION

     There shall be available for purchase under Options such number of Shares
as are subject to Options. No new options may be granted under the Plan and
Shares subject to Options which are forfeited, canceled, expired, or terminated
without the issuance of Shares shall not be available for the grant of Options.



--------------------------------------------------------------------------------


ARTICLE 4.
ADMINISTRATION

     The Committee, or Delegate, shall be responsible for the administration of
the Plan. The interpretation and construction of any provision of the Plan by
the Committee over matters within its discretion, as the case may be, as well as
any factual determinations, shall be final, unless otherwise determined by the
Board. No member of the Board or the Committee shall be liable for any action or
determination made by him or her in good faith.


ARTICLE 5.
ELIGIBILITY

     Employees who, at the time of the Spin-off, held outstanding options under
the Lucent Plan, received substitute Options to purchase Shares under the Plan.
No other awards will be granted under the Plan.

     The adoption of this Plan shall not be deemed to give any Employee any
right to be granted an option to purchase Common Stock of Agere, except and to
the extent and upon such terms and conditions as may be determined by the
Committee.


ARTICLE 6.
TERMS AND CONDITIONS OF OPTION

     Options granted pursuant to the Plan shall consist of nonqualified stock
options within the meaning of the Code. Each Option shall be subject to the
following terms and conditions:


(a) Stock Option Statement


       Each Option shall be governed by the corresponding Stock Option
Statement, with references to Lucent being deemed to be references to Agere and
references to the number of Shares and exercise price being deemed to be such
amounts as reflect the conversion of the option at the time of the Spin-off.


(b) Number of Shares


       Each Stock Option Statement states the total number of shares of Lucent
common stock to which it pertains. That number was adjusted as a result of the
Spin-off to reflect the fact that the Option is now exercisable for Common
Stock.


--------------------------------------------------------------------------------


(c) Option Price


       The exercise price per share of Agere Common Stock shall be equal to the
exercise price per share of Lucent stock under the Lucent Plans, as adjusted as
a result of the Spin-off.


(d) Option Period and Limitations on Exercise of Options


       Unless earlier canceled, or as otherwise provided in Article 7 or Article
9, the last day on which an Option may be exercised is the day preceding the
tenth anniversary of the Grant Date. No Option shall be exercisable prior to the
applicable Vesting Date, except as provided in Article 7 or Article 9 below.


(e) Exercise of Option


       An Option shall be exercised according to procedures established by Agere
and communicated to Participants.



ARTICLE 7.
TERMINATION OF EMPLOYMENT

     At the date of a Participant’s termination of employment with Agere (other
than by reason of Retirement, Disability or death), (i) any portion of the
Option that is vested and unexercised may be exercised until the earlier of 90
days from the Participant’s termination date or the Expiration Date; and (ii)
any portion of the Option that is unvested will be canceled immediately in full.

     Notwithstanding the foregoing or anything in the Plan to the contrary, (i)
if a Participant’s termination of employment is pursuant to a Company Action on
or after the Grant Date, any unvested portion of the Option will become fully
vested and be exercisable for a period of 90 days from the date of termination;
and (ii) if a Participant’s termination of employment is under circumstances
constituting both a Company Action and Retirement, the unvested portion of the
Option will become vested at the date of termination and, together with any
previously vested portion, will be exercisable until the Expiration Date.


ARTICLE 8.
RETIREMENT AND DISABILITY

     A Participant who terminates employment with Agere under circumstances
constituting Retirement or Disability shall not forfeit any outstanding Option.
The Participant may exercise each portion of any such outstanding Option no
earlier than the Vesting Date for such portion and, except as provided in
Article 9, no later than the Expiration Date specified in the Stock Option
Statement.



--------------------------------------------------------------------------------


ARTICLE 9.
RIGHTS IN THE EVENT OF DEATH

     The following provisions shall apply in the event of the death of a
Participant.


(a) Active Employment, Retirement, or Disability


       In the event the Participant dies after attaining Retirement, becoming
Disabled or while actively employed by Agere, any outstanding Options shall be
immediately vested and exercisable. Any outstanding Options shall be exercisable
immediately by the executors, administrators, legatees or distributees of the
Participant’s estate, as the case may be, but in no event after the earlier of
(1) 180 days after the death of the Participant or (2) the Expiration Date set
forth in the Stock Option Statement.


(b) Termination


       In the event the Participant dies within 90 days after termination of
employment, any outstanding Option held by such Participant shall, to the extent
vested on the date of termination, be exercisable immediately by the executors,
administrators, legatees or distributees of the Participant’s estate, as the
case may be, but in no event after the earlier of (1) 180 days after the death
of the Participant or (2) the Expiration Date set forth in the Stock Option
Statement.



ARTICLE 10
RIGHTS TO CONTINUED EMPLOYMENT

     Neither this Plan nor any Option shall be construed as giving any person
the right to be retained in the employ of Agere. No Employee or Participant
shall have any claim to be granted any Option under the Plan or to include any
Option or its value in any form of severance or similar pay, or in any benefit
plan or program which by its terms does not specifically include the value of
the Option. There is no obligation of uniformity of treatment of Employees or
Participants under the Plan. This Plan is of limited duration and creates no
ongoing obligation of Agere to provide any future benefit of similar nature or
value.



--------------------------------------------------------------------------------


ARTICLE 11.
NONASSIGNABILITY

     No Option granted under the Plan shall be assigned or transferred by the
Participant otherwise than by will or by the laws of descent and distribution,
and such Option shall be exercisable, during the Participant’s lifetime, only by
the Participant.


ARTICLE 12.
EFFECT OF CHANGE IN STOCK SUBJECT TO PLAN

     In the event of changes in the outstanding Common Stock of Agere by reason
of any stock dividend, recapitalization, merger, consolidation, split-up,
combination or exchange, stock split, reclassification or other like change, the
aggregate number and class of shares available under the Plan, the number, class
and price of shares subject to outstanding Options and the minimum number of
shares for which the Option may be exercised shall be adjusted by the Committee
as appropriate. The determination of the Committee shall be conclusive.


ARTICLE 13.
CHANGE IN CONTROL

     In the event of a change in control of Agere prior to the complete exercise
of all Options issued under the Plan, all outstanding Options shall become
immediately fully vested and exercisable notwithstanding any provisions of the
Plan to the contrary. “Change in Control” shall mean the happening of any of the
following events:


       (a) An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (an “Entity”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of common stock of
Agere (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of Agere entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities;”
excluding, however, the following: (i) any acquisition directly from Agere,
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from Agere,
(ii) any acquisition by Agere, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Agere or any corporation
controlled by Agere, or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Article 13; or


--------------------------------------------------------------------------------


       (b) A change in the composition of the Board such that the individuals
who, as of the effective date of this Plan, as set forth in Article 18
(“Effective Date”), constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that for purposes of this
definition, that any individual who becomes a member of the Board subsequent to
the Effective Date, whose election, or nomination for election by Agere’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with a solicitation subject to Rule 14a-12(c) of
Regulation 14 promulgated under the Exchange Act or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board; or


       (c) The approval by the stockholders of Agere of a merger, reorganization
or consolidation or sale or other disposition of all or substantially all of the
assets of Agere (each, a “Corporate Transaction”) or, if consummation of such
Corporate Transaction is subject, at the time of such approval by stockholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding however,
such a Corporate Transaction pursuant to which (1) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation or other person which as a result of such transaction
owns Agere or all or substantially all of Agere’s assets either directly or
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no entity (other than Agere, any employee
benefit plan (or related trust) of Agere, such corporation resulting from such
Corporate Transaction or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (1) above is satisfied
in connection with the applicable Corporate Transaction, such Parent Company)
will beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless such ownership resulted solely from ownership of securities of
Agere prior to the Corporate Transaction, and (3) individuals who were members
of the Incumbent Board will immediately after the consummation of the Corporate
Transaction constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction (or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (1) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or


--------------------------------------------------------------------------------


       (d) The approval of the stockholders of Agere of a complete liquidation
of Agere.



ARTICLE 14.
RESERVATION OF SHARES OF STOCK

     Agere, during the term of this Plan, will at all times reserve and keep
available, and will seek or obtain from any regulatory body having jurisdiction
any requisite authority necessary to issue and to sell, the number of Shares
that shall be sufficient to satisfy the requirements of this Plan. The inability
of Agere to obtain from any regulatory body having jurisdiction the authority
deemed necessary by counsel for Agere for the lawful issuance and sale of Shares
hereunder shall relieve Agere of any liability in respect of the failure to
issue or sell Shares as to which the requisite authority has not been obtained.


ARTICLE 15.
TAXES

     Agere shall have the right to condition the issuance or exercise of any
Option on a Participant’s payment of any applicable amounts required by a
governmental agency to be withheld from payment to the Participant or paid or
deducted by Agere in connection with an Option (“withholding tax”). Agere shall
also have the right to deduct any withholding tax from a Participant’s other
compensation or to make any other arrangements to satisfy withholding tax
obligations, including arrangements with one or more brokerage firms pursuant to
cashless exercise procedures. Agere shall further have the right to deduct from
any payment under an Option under the Plan or from a Participant’s other
compensation any tax or social insurance payment imposed on Agere in connection
with such Option.


ARTICLE 16.
EMPLOYEES BASED OUTSIDE OF THE UNITED STATES

     Notwithstanding any provision of the Plan to the contrary, in order to
foster and promote achievement of the purposes of the Plan or to comply with the
provisions of laws in other countries in which the Agere or a Subsidiary
operates or has Employees, the Committee, or its Delegate, in its sole
discretion, shall have the power and authority to (1) modify the terms and
conditions of any Options issued to Employees who are employed outside the
United States, and (2) establish subplans, modified Option exercise procedures
and other terms and procedures to the extent such actions may be necessary or
advisable.



--------------------------------------------------------------------------------


ARTICLE 17.
AMENDMENT OF PLAN

     The Board may amend the Plan at any time and from time to time. The Board
may, at any time or from time to time, suspend or terminate this Plan in whole
or in part.

     No such amendment, suspension or termination of the Plan may, however,
alter or impair any Option without the written consent of the affected
Participant.


ARTICLE 18.
EFFECTIVE DATE

     The Plan shall become effective as of June 1, 2002. The Plan shall
terminate when no Options shall remain outstanding.


ARTICLE 19.
GOVERNING LAW

     The Plan, and the validity and construction of any Options granted
hereunder shall be governed by the laws of the State of Delaware without
reference to principles of conflicts of laws.